Citation Nr: 1756148	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased rating higher than 10 percent for sinusitis.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978 and from August 1981 to September 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 
 

FINDING OF FACT

The Veteran's sinusitis is characterized by more than six non-incapacitating episodes per year with symptoms including headaches, pain, and purulent discharge or crusting.     


CONCLUSION OF LAW

The criteria for an initial increased rating of 30 percent, but no higher, for sinusitis are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6510 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Because the October 2011 rating decision on appeal granted of service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2014 statement of the case (SOC) properly provided notice of the "downstream" issue of entitlement to an increased rating, and re-adjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran has had ample opportunity to respond/supplement the record.  He has not stated that notice was inadequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

During his November 2016 Board hearing, the Veteran noted that the AOJ did not appear to consider his December 2013 VA sinus examination report in the SOC or the August 2016 supplemental statement of the case (SSOC).  The Board reviewed and considered this report, which is discussed in detail below.  Neither the Veteran nor his representative has raised further issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Legal Criteria

The Veteran is requesting an initial increased disability rating for his service-connected sinusitis.  His sinusitis is rated at 10 percent disabling under DC 6510.  38 C.F.R. § 4.97, DC 6510.  Under  DC 6510, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id. 

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

Factual Background

VA treatment records are significant for non-incapacitating sinusitis episodes approximately every two months during the appellate period.  There is no record of any sinus surgeries or incapacitating episodes of sinusitis.  

During his December 2013 VA examination, the Veteran reported sinusitis symptoms including headaches, pain and tenderness of affected sinuses, and purulent discharge or crusting.  He reported having nearly constant sinus headaches.  The examiner reported that the Veteran had seven or more non-incapacitating episodes of sinusitis and zero incapacitating episodes during the previous 12 months.  The examiner noted that the Veteran had not had sinus surgery.  A November 2015 VA treatment record notes he usually has about seven sinusitis episodes a year.  

In his September 2016 appellate brief, the Veteran referenced the December 2013 VA examination report's notation regarding the frequency of his sinusitis episodes and requested that the Board increase his evaluation to 30 percent.  

 A November 2016 VA treatment record describes the Veteran's sinusitis as chronic and recurrent and notes that he usually has six or seven episodes per year.  

Analysis

After a careful review of the evidence, the Board finds that an initial increased rating of 30 percent is warranted for the entire period on appeal due to the Veteran's credible report of non-incapacitating episodes six to 12 times per year and his VA examination report and treatment records describing these episodes.  In order to receive a 50 percent rating under DC 6510, the next highest rating, the evidence must show sinusitis symptoms after repeated surgeries or following radical surgery with osteomyelitis.  Because the Veteran has not had sinus surgery, a 50 percent rating is not warranted.  Moreover, he specified that his only near constant symptom of sinusitis is his sinus headaches.  His other symptoms, including purulent discharge and crusting, are described as episodic.  Notably, the Veteran has not requested a rating higher than 30 percent.  Therefore, an initial increased rating of 30 percent, but no higher, is warranted for sinusitis.  


ORDER

Entitlement to an initial increased rating of 30 percent, but no higher, for sinusitis is granted, subject to the limits on monetary awards.  




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


